



Exhibit 10.27


Certain confidential information (indicated by [***]) has been omitted from this
exhibit because it is both (i) not material and (ii) would likely cause
competitive harm if publicly disclosed.
CONFIDENTIAL
MASTER AGREEMENT ML02783 First Term
This Master Agreement between Fannie Mae and HomeStreet Bank (the “Lender”)
governs the sale by Lender, and the purchase by Fannie Mae, of eligible
residential mortgage loans (the “Mortgages”). This Master Agreement includes all
of the terms and conditions described in all of the exhibits, attachments,
commitments and MBS Pool Purchase Contracts (“MBS Contracts”) attached or
entered into as a part of this Master Agreement. Additionally, the “Master
Agreement Terms and Conditions” section of Fannie Mae’s Selling Guide (the
“Selling Guide”), which is incorporated into this Agreement by this reference,
outlines in more detail the general terms and conditions of the Master Agreement
and MBS Contracts and related terms and instructions. The execution of this
Master Agreement requires compliance with all provisions and sections of this
Master Agreement, including all MBS Contracts, whole loan commitments, exhibits
and attachments to this Master Agreement.
As a condition to Lender’s sale of Mortgages under this Master Agreement, Lender
and Fannie Mae must enter into the appropriate whole loan commitments or MBS
Contracts, depending on whether Lender will be delivering Mortgages under one of
Fannie Mae’s whole loan purchase programs (Negotiated or Standard) or under
Fannie Mae’s MBS program. Lender agrees to sell to Fannie Mae, beginning on the
Effective Date of Delivery Term and ending on the Expiration Date of Delivery
Term (as those terms are defined in Exhibit 1), Mortgages with an aggregate
outstanding principal balance equal to the Agreed Amount (as defined in Exhibit
1).
For whole loan deliveries, any loan-level price adjustments (“LLPAs”) that are
referenced in this Master Agreement, will be available no later than 30 days
after Fannie Mae receives the executed Master Agreement from Lender.
Fannie Mae must receive the fully executed Master Agreement within ten business
days of Lender’s receipt of this Master Agreement, or Fannie Mae may, at its
option, declare this Master Agreement null and void. This Master Agreement may
be executed in one or more counterparts and all such counterparts shall be
deemed to be one and the same document. This Master Agreement must be executed
by Lender, Fannie Mae, and any person, firm, or entity whose joinder is required
under the terms of this Master Agreement sign (including a facsimile signature)
The effective date of this Master Agreement is the later of (i) the date Fannie
Mae receives the fully executed Master Agreement from Lender or (ii) the
effective date specified on Exhibit 1 hereto.
 
Master Agreement ML02783
MA - 1
March 15, 2010


Lender hereby confirms, by checking the appropriate section below, that:
 
 
 
 
 
 
It is not a federally-insured institution or an affiliate or subsidiary of a
federally-insured institution.
 
 
X
 
It is a federally-insured institution or an affiliate or subsidiary of a
federally-insured institution. If Lender has checked this section, then Lender
agrees to the representations and warranties described in the “Master Agreement
Terms and Conditions” section of the Selling Guide.

Sincerely,
FANNIE MAE
 
 
 
 
By:
 
/s/ David Battany
 
 
David Battany
 
 
Director/Assistant Vice President






--------------------------------------------------------------------------------





 
 
 
 
Agreed, acknowledged and accepted.
 
HOMESTREET BANK
 
 
By:
 
/s/ Curt Byers
Name:
 
Curt Byers
Title:
 
V.P. HOMESTREET BANK
Date:
 
3/19/2010

 
Master Agreement ML02783
MA - 2
March 15, 2010


EXHIBIT 1
TO MASTER AGREEMENT ML02783 Second Term
 
 
 
 
Lender Name
 
HomeStreet Bank
 
 
Lender Number
 
20722-000-0
 
 
Delivery Term:
 
Second
 
 
Effective Date of Delivery Term:
 
April 1, 2010
 
 
Expiration Date of Delivery Term:
 
March 31, 2012
 
 
Agreed Amount for Delivery Term:
 
$2,550,000,000.00 (Optional)

 
Master Agreement ML02783
MA - Exhibit 1 - 1
Amendment 9
March 15, 2011


MASTER AGREEMENT - GENERAL TERMS
The following Uniform provisions and defined terms/acronyms apply to all
sections of the Master Agreement.
PART 1. UNIFORM PROVISIONS.
 
1.
Lender represents and warrants that Mortgages delivered pursuant to a Variance,
Special Requirement or nonstandard MBS Contract term contained in this Master
Agreement comply with all provisions of the applicable Variance, Special
Requirement or nonstandard MBS Contract term.

 
2.
Lender must enter all SFC(s) required by the Selling Guide, in addition to any
additional SFC(s) specified in this Master Agreement.

 
3.
In addition to any additional LLPA(s) specified in this Master Agreement, Lender
must pay all LLPA(s) required by the Selling Guide, unless otherwise specified.

 
4.
Mortgages may be sold to Fannie Mae as cash deliveries or as MBS pool
deliveries, unless otherwise specified.






--------------------------------------------------------------------------------





 
5.
For a Mortgage to be included in an MBS pool, the origination date LTV may not
exceed 100%, unless otherwise specified.

 
6.
Mortgages originated pursuant to a Variance must be first lien, conventional
Mortgages, unless otherwise specified.

 
7.
Lender agrees not to use Fannie Mae’s name in any advertising distribution,
publication or communication to any third party of any Variance or other
provision of this Master Agreement.

 
8.
If a provision of this Master Agreement permits a type of loan that has
additional requirements per the Selling Guide (e.g., lender approval for
cooperative share loans), then those Selling Guide requirements still apply
unless otherwise stated.

 
9.
Variance Mortgages may not be originated in combination with any other Variances
contained in this Master Agreement without Fannie Mae’s prior written approval,
unless specifically permitted in a particular Variance.

 
10.
Unless otherwise specified, any Variance, Special Requirement or nonstandard MBS
Contract may be amended or terminated with reasonable notice to Lender, which in
many cases will be at least 90 days, in accordance with the provisions of the
Selling Guide. Additionally, Fannie Mae reserves the right to rescind or modify
any of the terms of any Variance, Special Requirement or nonstandard MBS
Contract in connection with the renewal or extension of this Master Agreement or
upon reasonable notice to Lender, unless otherwise specified.

 
Master Agreement ML02783
MA - General Terms - 1
Amendment 9
March 15, 2011


11.
If Mortgages with IO features are eligible for origination under the terms of a
Variance, then such IO Mortgages are subject to the IO eligibility requirements
per the Selling Guide, if more restrictive than the Variance, unless the
Variance specifically provides that the Variance eligibility requirements
supersede the Selling Guide requirements for IO Mortgages.

 
12.
Trademarks are the property of their respective owners. Fannie Mae trademarks
are identified at:
www.fanniemae.com/legal/trademarks.jhtml?p=Legal&t=Trademarks 

PART II. DEFINED TERMS AND ACRONYMS
The defined terms and acronyms below apply to provisions of this Master
Agreement (including Variances and Special Requirements), unless a term is
otherwise defined in a specific provision. This list supplements the list in
“Exhibit 1: Master Agreement Terms and Conditions” section of the Master
Agreement, and to the extent there is any inconsistency, the list below shall
control.
 





--------------------------------------------------------------------------------





 
 
 
 
 
ARM:
  
adjustable-rate mortgage loan
 
  
Additional ARM Definitions:
 
  
ARM Type
  
 
 
  
6/6 ARM
  
Standard Fannie Mae ARM plans with a six-month IFRP, followed by interest rate
adjustments every 6 months
 
  
1/1 ARM
  
Standard Fannie Mae ARM plans with a one-year IFRP, followed by interest rate
adjustments every 12 months.
 
  
3/1 ARM
  
Standard Fannie Mae ARM plans with a three-year IFRP, followed by interest rate
adjustments every 12 months.
 
  
3/3 ARM
  
Standard Fannie Mae ARM plans with a three-year IFRP, followed by interest rate
adjustments every 36 months.
 
  
5/1 ARM
  
Standard Fannie Mae ARM plans with a five-year IFRP, followed by interest rate
adjustments every 12 months.
 
  
7/1 ARM
  
Standard Fannie Mae ARM plans with a seven-year IFRP, followed by interest rate
adjustments every 12 months.
 
  
10/1 ARM
  
Standard Fannie Mae ARM plans with a 10-year IFRP, followed by interest rate
adjustments every 12 months.
 
  
COFI ARM
  
Standard Fannie Mae ARM plans with interest rate adjustments tied to a “cost of
funds” index, as defined in the Glossary to the Selling Guide.
 
  
LIBOR ARM
  
Standard Fannie Mae ARM plans with interest rate adjustments tied to the London
Interbank Offered Rate index, as defined in the Glossary to the Selling Guide.
 
  
TREASURY ARM
  
Standard Fannie Mae ARM plans with interest rate adjustments tied to the
Treasury Index, as defined in the Glossary to the Selling Guide.
All Standard Fannie Mae ARM Plans:
  
All standard Fannie Mae MBS ARM Plans, plus all standard plans available for
whole loan sale only, per the Selling Guide
AUS
  
automated underwriting system
bp:
  
basis point
CLTV:
  
combined loan-to-value ratio
Condo:
  
Unit in a condominium project
Coop:
  
Unit in a cooperative project
Coop Loan:
  
Loan secured by a coop; cooperative share loan

 
Master Agreement ML02783
MA - General Terms - 2
Amendment 9
March 15, 2011







--------------------------------------------------------------------------------





 
 
 
 
 
COR:
  
cash-out refinance transaction
DO®:
  
Desktop Originator®
DTI ratio:
  
Total “debt-to-income” ratio
DU®:
  
Desktop Underwriter®
EA:
  
Fannie Mae’s “Expanded Approval®” mortgage product
FA-ARM:
  
Fully amortizing ARM
FA-FRM:
  
Fully amortizing FRM
FICO:
  
credit score; the classic FICO score developed by Fair, Isaac, and Company, Inc.
Form 1003:
  
Uniform Residential Loan Application
Form 1004:
  
Uniform Residential Appraisal Report
Form 1073:
  
Individual Condominium Unit Appraisal Report
FRM:
  
fixed-rate mortgage loan
Guides:
  
The Selling Guide and the Servicing Guide
HCLTV:
  
home equity combined loan-to-value ratio
HUD-1:
  
HUD-1 uniform settlement statement
IFRP:
  
initial fixed-interest rate period of an ARM
IO:
  
interest-only feature
IO-FRM:
  
FRM with IO
IO-ARM:
  
ARM with IO
LCOR:
  
limited cash-out refinance transaction
LLPA:
  
loan-level price adjustment
LPMI:
  
lender-purchased mortgage insurance
LTV:
  
loan-to-value ratio
MCM:
  
Fannie Mae’s MyCommunityMortgageTM products
MI:
  
private primary mortgage insurance
MSSC:
  
The “Mortgage Selling and Servicing Contract” executed by and between Fannie Mae
and Lender, unless otherwise specified
OPB:
  
original principal balance
P&I:
  
principal and interest
PITI:
  
principal, interest, taxes, and insurance
PIW:
  
Property Inspection Waiver, which is a fieldwork recommendation offered by
Fannie Mae through DU and the Automated Property Service (APS) that results in
an offer to waive the property inspection and appraisal for certain lower risk
transactions
Selling Guide:
  
Fannie Mae’s Selling Guide, as modified, amended or supplemented from time to
time
Servicing Guide:
  
Fannie Mae’s Servicing Guide, as modified, amended or supplemented from time to
time
SFC:
  
Special Feature Code
SFR:
  
Single-family residence
Standard MI:
  
MI at the level required by the Selling Guide at the time of delivery of the
Mortgage
TPO:
  
Third party originations: includes both Broker and Correspondent loans
UPB:
  
unpaid principal balance
Variance Mortgage
  
As used in any Variance, mortgages delivered pursuant to such Variance

 
Master Agreement ML02783
MA - General Terms - 3
Amendment 9
March 15, 2011


VARIANCES
TABLE OF CONTENTS
 





--------------------------------------------------------------------------------





 
 
 
VAR #
  
Title
 
 
VAR 1
  
HomeStyle Renovation Mortgages - DISCONTINUED
 
 
VAR 2
  
Qualification of Loans with Non-Occupant Co-Borrowers
 
 
VAR 3
  
Energy Efficient Mortgages (EXPIRING) - DISCONTINUED
 
 
VAR 4
  
HomePath Mortgages - DISCONTINUED
 
 
VAR 5
  
HomePath Renovation Mortgages - DISCONTINUED
 
 
VAR 6
  
Deferred Student Loan Obligations (03/10 modified) - DISCONTINUED
 
 
VAR 7
  
HomeStyle Renovation Escrow (03/10) - DISCONTINUED
 
 
VAR 8
  
Brigham Young University Residential Leasehold Estates in Hawaii (03/10) -
DISCONTINUED
 
 
VAR 9
  
Investor Channel Bulk Transaction Delivery Variance Deal Factory No. 20917; Cash
Commitment Nos: 817025, 817026, 817027, 817028, 817029, 817030, 817031, 817032,
817033, and 817034. - DISCONTINUED
 
 
VAR 10
  
HomePath and HomePath Renovation Mortgages (EXPIRING) - DISCONTINUED
 
 
VAR 11
  
HomePath and HomePath Renovation Mortgages (EXPIRING) - DISCONTINUED
 
 
VAR 12
  
HomePath and HomePath Renovation Mortgages
 
 
VAR 13
  
HomeStyle Renovation Mortgages (04/2010)

 
Master Agreement ML02783
VAR/TOC - 1
Amendment 9
March 15, 2011


VAR 2 Qualification of Loans with Non-Occupant Co-Borrowers
 
 
 
 
 
Title (Version):
  
 
Qualification of Loans with Non-Occupant Co-Borrowers (05/2010)
 
Description:
  
 
Lender may sell Mortgages in which a non-occupying co-borrower’s income was
considered as acceptable qualifying income without requiring that the
occupant-borrower also qualify based solely on the occupant borrower’s income,
subject to the following:

 





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
ELIGIBILITY REQUIREMENTS
 
 
Eligibility: General
 
 
 
 
Mortgages must meet the following eligibility requirements:
  
  
  
 
  
 
Standard per Selling Guide except as provided below.
 
Maximum
LTV/CLTV/HCLT (%)
  
 
80/80/80
 
Minimum Representative FICO Credit Score
  
 
720
 
Loan Purpose
 
 
 
 
Purchase
 
  
 
  
 
LCOR
 
Occupancy/Number of Units
 
 
 
 
Primary Residence
 
  
 
  
 
1-unit
 
Mortgage Products/Features (including Amortization Type and Term)
 
 
 
 
Fully-amortizing (FA) Mortgages:
 
 
 
 
 
 
FA-FRMs: Standard per Selling Guide, with terms up to 30 years.
 
 
 
 
 
 
FA-ARMs: Standard per Selling Guide, with terms up to 30 years.
 
  
  
  
  
  
 
  
 
See eligible FA-ARM plans in the “ARM Plan Numbers” section below.
 
ARM Plan Numbers
 
 
 
 
30-Year FA-ARMs (fully amortizing):
 
 
 
 
 
 
 
7/1 ARMs: Plans 750, 751
 
  
  
  
 
  
 
10/1 ARMs: Plans 1423,1437
 
UNDERWRITING/DOCUMENTATION
 
 
Required Underwriting Method
  
 
Manual underwriting (see Conditions below)
 
Manual Underwriting: Conditions
  
 
Per Selling Guide, except as modified by this Variance.
 
Total Debt-to-Income (“DTI”) Ratio(s)
  
 
Maximum: 43% combined, for all borrowers.
 
Non-Occupant Co-Borrower
 
 
 
 
Income allowed for qualification
 
  
 
  
 
Must be a member of borrower’s immediate family.
 
DELIVERY REQUIREMENTS
 
 
Combining with Other Variances
  
 
Lender may combine Variance Mortgages with other variances as long as the most
conservative underwriting and eligibility

 
Master Agreement ML02783
VAR 2 - 1
Amendment 3
July 20, 2010


 
 
 
 
 
 
 
 
 
 
  
requirements apply.

 





--------------------------------------------------------------------------------





Master Agreement ML02783
VAR 2 - 2
Amendment 3
July 20, 2010


VAR 12
HomePath and HomePath Renovation Mortgages

 
 
 
 
 
Title (Version):
  
 
HomePath and HomePath Renovation Mortgages (02/2011)
 
Description:
  
 
Lender may sell Mortgages originated under Fannie Mae’s HomePath (“HomePath
Mortgages”) and HomePath Initiative secured by properties that require moderate
renovation (“HomePath Renovation Mortgages”). HomePath Renovation Mortgages are
not HomeStyle® Renovation mortgages. The only HomeStyle Renovation requirements
that apply to HomePath Renovation Mortgages are those relating to the actual
renovation process, as described in the “HomeStyle Renovation Requirements:
Limitation of Applicability” section below. All eligibility, underwriting,
mortgage origination, delivery and pricing requirements applicable to HomePath
and HomePath Renovation Mortgages are per this Variance.
 
HomePath and HomePath Renovation Mortgages are subject to the following terms
and conditions:

 
PART A.
HomePath Mortgages

 
 
 
 
 
 
 
 
 
ELIGIBILITY REQUIREMENTS
 
 
Eligibility: General
  
 
 
 
Mortgages must meet the following eligibility requirements:
  
  
  
 
  
 
Standard per Desktop Underwriter (“DU”) except as provided below.
 
Maximum
LTV/CLTV/HCLTV (%)
  
 
 
 
Maximum LTV/CLTV/HCLTV for Mortgages with interest-only features (“IO”) is per
Selling Guide.
  
 
 
 
Maximum LTV/CLTV/HCLTV for fully amortizing Mortgages (“non-IO”) is per Selling
Guide, except as follows:
  
 
 
 
 
 
90/90/90 for 1-unit investment properties.
  
 
 
 
 
 
80/80/80 for 2-unit investment properties.
  
 
 
 
 
 
75/75/75 for 2-4 unit investment properties where the borrower owns 5-10
financed properties as described in the “Eligibility Matrix” on the
efanniemae.com website.
  
 
* Max CLTV is 105% if the mortgage is part of a Community Seconds transaction.
  
 
 
 
All high balance Mortgages (including 1-4 unit investment properties) are
subject to minimum credit score and maximum LTV/CLTV/HCLTV requirements per
Selling Guide.
  
 
  
 
MCM mortgages are not eligible.
 
Loan Purpose
  
 
Purchase only.
 
Mortgage
Products/Features
(including Amortization
  
 
  
 
All standard FRM and ARM products per Selling Guide are eligible.

 
Master Agreement ML02783
VAR 12 - 1
Amendment 9
March 15, 2011





--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
Type and Term)
  
 
  
 
Unless otherwise provided in this Variance, products must meet the standard
eligibility requirements for the specific mortgage type, property type or
feature per Selling Guide, for example:
 
 
 
 
 
 
 
IO features
 
 
 
 
 
 
 
Cooperative share loans
 
 
 
 
 
 
 
Manufactured housing
 
 
 
 
 
 
 
High-balance Mortgages
 
Eligible ARM Plan Numbers
  
 
Per Selling Guide, as applicable to the standard eligibility requirements for
the specific mortgage type.
 
Minimum FICO
 
 
 
 
Per Selling Guide, except as follows:
 
 
 
 
 
 
 
660 for non-IO Mortgages with LTVs over 80% (except for high-balance Mortgages);
and
 
 
 
 
 
 
 
720 for all IO Mortgages.
 
  
 
  
 
Per Selling Guide for high-balance Mortgages
 
Mortgaged Property
 
 
 
 
Mortgages must be secured by properties that are acquired from Fannie Mae and
designated by Fannie Mae on the www.homepath.com website as eligible for
HomePath financing.
 
  
 
  
 
Lender must document the file with appropriate pages printed from
www.homepath.com showing that the property was eligible for HomePath financing.
 
Subordinate Financing
  
 
Permitted per Selling Guide.
 
UNDERWRITING/DOCUMENTATION
 
 
Required Underwriting Method
  
 
DU. See additional provisions in the “Desktop Underwriter” section below.
 
Interested Party Contributions (“IPC”)
 
 
 
 
Maximum IPC:
 
 
 
 
 
 
Notwithstanding the Selling Guide requirements, for principal residences with
LTVs (or CLTVs if applicable) greater than 90%: 6.00% of the Contract Sales
Price (see “Determination of Property Value” section below).
  
  
  
 
  
 
Investment properties and second homes: standard per Selling Guide.
 
PROPERTY VALUATION/APPRAISAL REQUIREMENTS
 
 
Required Appraisal Type
 
 
 
 
No appraisal is required. If an appraisal is obtained by Lender or any party
other than the borrower, as expressly provided below, then the mortgage is
ineligible for HomePath financing.
 
  
 
  
 
Notwithstanding the Selling Guide, Lender is not required to represent and
warrant the value or the condition of the property.

 
Master Agreement ML02783
VAR 12 - 2
Amendment 9
March 15, 2011







--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
  
 
  
 
If the borrower, at its option, chooses to obtain an appraisal, then:
 
 
 
 
 
 
 
The borrower must order the appraisal from an appraiser selected by the borrower
(and not one recommended by Lender), and the appraisal must be paid for by the
borrower outside of the loan transaction.
 
 
 
 
 
 
 
Lender must not request a copy of the appraisal, but if one is provided by the
borrower then it must be included in the loan file with a note that the
appraisal was ordered by the borrower outside of the loan transaction and was
not reviewed or approved by Lender.
 
 
 
 
 
 
 
The property value shown on the appraisal will not impact the LTV calculation
for purposes of this Variance.
 
  
  
  
 
  
 
Lender must inform the borrower that the purpose of the borrower-ordered
appraisal and its contents are for the use and information of the borrower only,
and will not be considered for purposes of the loan transaction.
 
Determination of Property Value
  
 
Property value for purposes of loan delivery and for determining LTV/CLTV/HCLTV
is the sales price of the property as evidenced by the sales contract between
Fannie Mae and the buyer/borrower (“Contract Sales Price”).
 
MORTGAGE INSURANCE/CREDIT ENHANCEMENT
 
 
Mortgage Insurance Coverage (“MI”)
  
 
MI is not required, provided that at delivery Mortgages with LTVs over 80% will
be subject to the applicable LLPAs per Attachment 1.
 
DESKTOP UNDERWRITER
 
 
Required Recommendation Levels
 
 
 
 
Any of the following:
 
 
 
 
 
 
Approve
 
 
 
 
 
 
EA-I
 
 
 
 
Requires an “Eligible” recommendation. “Ineligible” recommendations are
permitted if only reason for ineligibility is:
 
 
 
 
 
 
LTV greater than 85% for non-IO Mortgages secured by 1- unit investment
properties; or
  
  
  
 
  
 
LTV greater than 75% for non-IO Mortgages secured by 2- unit investment
properties.
 
Documentation Levels
  
 
Must use documentation levels issued by DU, except for the level of fieldwork
recommendation.
 
DU Messaging
 
 
 
 
Lender may disregard the following DU messages, provided that the Mortgage
complies with all requirements of this Variance:
 
  
  
  
 
  
 
Any message relating to the 1-unit investment property

 
Master Agreement ML02783
VAR 12 - 3
Amendment 9
March 15, 2011







--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
  
  
  
  
  
receiving an “Ineligible” recommendation due to an LTV/CLTV/HCLTV greater than
85%, per “Required Recommendation Levels” section above;
 
  
 
 
 
 
 
Any message relating to the 2-unit investment property receiving an “Ineligible”
recommendation due to an LTV/CLTV/HCLTV greater than 75%, per “Required
Recommendation Levels” section above;
 
  
 
 
 
 
 
Any message relating to amount of MI required;
 
  
 
 
 
 
 
Any message that says the maximum allowable IPC has been exceeded on a principal
residence with LTV or CLTV over 90%;
 
  
 
 
 
 
 
Any message related to the level of fieldwork recommendation; and
 
  
 
 
 
 
 
Any message that says the property value estimate appears to have an excessive
rate of appreciation based on analysis on a recent sale.
 
Limited Waiver of Representations and Warranties
  
 
Mortgages receiving an “Approve” or “EA” recommendation are eligible for the
limited waiver of underwriting representations and warranties provided the
Mortgage complies with all applicable terms of the limited waiver per the
Selling Guide and this Variance.
 
DU Submission Instructions
  
 
HomePath Mortgages must not be submitted to DU as MyCommunityMortgages.
 
PROJECT APPROVAL AND REQUIREMENTS
 
 
Project Eligibility
  
 
Lender is not required to warrant that the condominium, cooperative or PUD
project meets Fannie Mae’s project eligibility criteria.
 
Project Type Code
  
 
  
 
Lender must utilize the following Project Type Codes at the time of delivery for
all HomePath Mortgages secured by a property in a condominium project,
cooperative project, or planned unit development where no project review is
performed:
 
  
 
 
 
 
 
V - for properties in a condominium project,
 
  
 
 
 
 
 
2 - for properties in a cooperative project, and
 
  
 
 
 
 
 
E - for properties in a planned unit development.
 
  
 
 
 
As a reminder, a Project Type Code of G would be used at the time of delivery
for all Mortgages secured by a property that is not located in a condominium
project, cooperative project, or planned unit development.
 
Insurance
  
 
Lender must confirm that the project has adequate hazard, flood, and liability
coverage in place and verify the existence of fidelity insurance coverage.
 
ADDITIONAL REQUIREMENTS
 
 
Refinance of HomePath
  
 
HomePath Mortgages originated in accordance with these

 
Master Agreement ML02783
VAR 12 - 4
Amendment 9
March 15, 2011







--------------------------------------------------------------------------------





 
 
 
 
 
 
 
Mortgages
  
requirements are not eligible for refinance under Fannie Mae’s Refi Plus™.
 
ORIGINATION CHANNEL REQUIREMENTS
 
 
Eligible Channel(s)
  
 
All
 
PRICING
 
  
 
 
MBS
  
 
 
 
Base guaranty fee is per MBS Contract for applicable mortgage product (“Base
Pricing”).
  
 
  
 
See applicable LLPAs in “Loan-Level Price Adjustment(s)” section below.
 
Whole Loans
  
 
 
 
Current pricing will be provided at time Mortgages are committed for sale (“Base
Pricing”).
  
 
  
 
See applicable LLPAs in “Loan-Level Price Adjustment(s)” section below.
 
Loan-Level Price Adjustment(s) (“LLPA”)
  
 
 
 
In addition to applicable Base Pricing, HomePath Mortgages are subject to the
following LLPAs:
  
  
  
 


 
  
 
LLPAs per Attachment 1: and
 
All LLPAs per the Selling Guide per the “Loan-Level Price Adjustment (LLPA)
Matrix and Adverse Market Delivery Charge (AMDC) Information” on efanniemae.com
with the exception of investment property (see Attachment 1 for LLPAs assessed
on investment properties).
 
Pricing Changes
  
 
Fannie Mae reserves the right to change any pricing related to HomePath
Mortgages with 60 days prior notice to Lender.
 
DELIVERY REQUIREMENTS
 
  
 
 
Special Feature Code(s) (“SFC”): Specific to Variance Mortgages
  
 
057- for all HomePath Mortgages
 
Special Feature Code(s) (“SFC”): Other Instructions
  
 
 
 
All standard per Selling Guide, including:
  
 
 
 
 
 
118 (for first Mortgages originated in conjunction with Community Seconds
transactions); and
  
  
  
 
  
 
062 (Expanded Approval Mortgages) - for all HomePath Mortgages that receive an
EA-I recommendation from DU.
 
Mortgage Insurance (MI) Code
  
 
MI Code 98 for Mortgages over 80% LTV.
 
Execution Options
  
 
Both whole loan and MBS executions are available.
 
Whole Loan Deliveries
  
 
Lender must use eCommitting™.
 
Combining with Other Variances
  
 
Lender may NOT combine HomePath Mortgages with other variances.

 
Master Agreement ML02783
VAR 12 - 5
Amendment 9
March 15, 2011







--------------------------------------------------------------------------------





 
 
 
 
 
 
Housing Goals Data
  
 
  
 
Lender is required to report all applicable Housing Goals data. If no appraisal
is obtained, then Lender should use the information from the property
description on www.homepath.com.
 
 
 
 
For investment properties occupied by renters, Lender must report the current
rental income at delivery, even if the rental income was not used to qualify the
borrower.
 
 
 
 
If the property is vacant and rental data is unavailable, Lender must deliver
the loans as “missing” for the relevant housing goals fields, and subsequently
contact their Account Team to submit a Housing Goals Data Waiver Request for the
missing fields.
 
Selling Representations and Warranties
  
 
Lender makes all selling representations and warranties per the Selling Guide,
as modified by this Variance.
 
Effective Date for Sale of Variance Mortgages
  
 
This Variance will be effective for whole loans purchased on or after February
1, 2011 and for loans delivered into MBS pools with issue dates on or after
February 1, 2011.

PART B. HomePath Renovation Mortgages
HomePath Renovation Mortgages are subject to the terms and conditions in Part A
for HomePath Mortgages above, except as follows:
 
 
 
 
 
 
 
 
 
ELIGIBILITY REQUIREMENTS
 
 
Maximum LTV/CLTV/HCLTV (%)
 
 
 
 
Maximum LTV/CLTV/HCLTV are the same as applicable to HomeStyle Renovation
mortgages, except:
 
 
 
 
 
 
97/97/97 for 1 -unit principal residence.*
 
 
 
 
 
 
85/85/85 for 1-unit investment properties
 
 
 
 
 
 
75/75/75 for 2-4 unit investment properties
 
 
*Max CLTV is 105% if the mortgage is part of a Community Seconds transaction.
 
Property Types
  
 
  
 
When the security property is a unit in a condominium (or cooperative) project,
the project must be one for which the proposed renovation work is permissible
under the bylaws of the owners’ association (or cooperative corporation) or one
for which the owners’ association (or cooperative corporation) has given written
approval for the renovation work. The renovation work for a condominium or
cooperative unit must be limited to the interior of the unit (including the
installation of fire walls in the attic).
  
 
  
 
Manufactured homes are ineligible.
 
Mortgage Products/Features
 
 
 
 
Eligible:
  
  
  
 
  
 
All standard fully amortizing FRMs and 30-year ARM

 
Master Agreement ML02783
VAR 12 - 6
Amendment 9
March 15, 2011


March 15, 2011







--------------------------------------------------------------------------------





 
 
 
 
 
 
 
(including Amortization Type and Term)
  
  
  
  
  
products with initial fixed rate periods of at least 3 years per Selling Guide,
including high-balance mortgages.
 
 
 
 
 
Ineligible:
 
 
 
 
 
 
 
Mortgages with interest-only features
 
 
 
 
 
 
 
Mortgages with original terms over 30 years
 
  
  
  
 
  
 
ARMs with initial fixed rate periods less than 3 years
 
Eligible ARM Plan Numbers
  
 
Per Selling Guide (fully amortizing 30-year ARMs with initial fixed rate periods
of at least 3 years), as applicable to the standard eligibility requirements for
the specific mortgage type.
 
Mortgaged Property
 
 
 
 
Mortgages must be secured by properties that are acquired from Fannie Mae and
designated by Fannie Mae on www.homepath.com website as eligible for HomePath
Renovation financing.
 
  
 
  
 
Lender must document the file with appropriate pages printed from
www.homepath.com showing that the property was eligible for HomePath Renovation
financing.
 
UNDERWRITING/DOCUMENTATION
 
 
Interested Party Contributions(“IPC”)
 
 
 
 
Maximum IPC:
  
  
  
 
  
 
Notwithstanding the Selling Guide requirements, for principal residences with
LTV (or CLTV if applicable) greater than 90%: 6.00% of the Contract Sales Price
(see “Determination of Property Value” section below).
 
ADDITIONAL BORROWER ELIGIBILITY
 
 
Eligible Borrower: Renovation
  
 
Borrower must be an individual (for-profit or non-profit investors and local
government agencies are not eligible borrowers).
 
PROPERTY VALUATION/APPRAISAL REQUIREMENTS
 
 
Required Appraisal Type
  
 
Lender must obtain an “as-completed” full appraisal.
 
Determination of Property Value
 
 
 
 
Property value for purposes of loan delivery and for determining LTV/CLTV/HCLTV
shall be the lesser of:
 
 
 
 
 
 
 
the “as completed” appraised value; or
 
  
  
  
 
  
 
the sum of the sales price of the property as evidenced by the sales contract
between Fannie Mae and the buyer/borrower (“Contract Sales Price”) and the total
renovation costs (which include the renovation costs and all allowable fees and
charges).
 
RENOVATION REQUIREMENTS
 
 
HomeStyle Renovation Requirements: Limitation
  
 
  
 
Lender is responsible for managing and monitoring the completion of the
renovation work. All requirements

 
Master Agreement ML02783
VAR 12 - 7
Amendment 9
March 15, 2011







--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
of Applicability
  
  
  
applicable to Fannie Mae’s HomeStyle Renovation mortgages relating to the actual
renovation process apply, including holdbacks, renovation escrow, disbursement,
contingency reserve, change orders, sweat equity and insurance, except as
otherwise specified in this Variance, the HomePath Documents or as described
below:
 
 
 
 
 
 
 
 
 
 
 
 
Total Cost. The total renovation costs may not exceed the lesser of 35% of the
“as completed” appraised value or $35,000.00.
 
 
 
 
 
 
 
No Recourse. If the HomePath Renovation Mortgage becomes delinquent during the
renovation period, there is no automatic recourse to Lender as there is for
HomeStyle Renovation mortgages, and Lender is not required to code the HomePath
Renovation Mortgage with SFC “001.” However all of Lender’s standard selling
representations and warranties apply to HomePath Renovation Mortgages.
 
 
 
 
 
 
 
Mortgage Payments During Renovation Period. Lender may not escrow for any
mortgage payments that may come due during the renovation period.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
all Mortgages with LTVs of 95% or more, and
 
 
 
all Mortgages secured by 2-4 unit properties, regardless of LTV.
 
 
 
 
 
 
 
 
 
 
 
Verification of Completion. Lender must provide Fannie Mae with verification of
completion of the renovation upon request of Fannie Mae.
 
 
  
  
 
DESKTOP UNDERWRITER
 
 
Required
Recommendation Levels
 
 
 
 
Any of the following:
 
 
 
 
 
  
  
  
 
  
 
EA-I

 
Master Agreement ML02783
VAR 12 - 8
Amendment 9
March 15, 2011







--------------------------------------------------------------------------------






 
 
 
 
 
 
 
 
 
 
 
 
  
 
  
 
Requires “Eligible” recommendation. “Ineligible” recommendations are permitted
if the only reason for ineligibility is one of the following:
 
 
 
 
 
 
 
 
  
  
  
 
  
 
LTV greater than 75% for a 1-unit investment property, provided the LTV complies
with the maximum LTV stated above. (CLTV and HCLTV for 1-unit investment
properties currently at 85% for HomeStyle Renovation in DU.)
 
 
Documentation Levels
  
 
Must use documentation levels issued by DU.
 
 
DU Data Entry Requirements
 
 
 
 
For all transactions other than 2-4 unit investment properties, the renovation
costs must be entered in Line b of Section VII (Details of Transaction) on the
loan application.
 
 
  
 
  
 
For 2-4 unit investment properties, Lender should not enter the renovation costs
on Line b or DU will issue an Out of Scope recommendation. For these
transactions, the sum of the sales price and the renovation costs must be
entered in Line a.
 
 
DU Messaging
 
 
 
 
Lender may disregard the following DU messages, provided that the Mortgage
complies with all requirements of this Variance:
 
 
 
 
 
 
 
 
 
 
  
 
Legal Documents: Renovation
 
 
 
 
Lender must use the following (“HomePath Documents”):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
 
  
 
In addition to the mandatory HomePath Documents listed above, Lender at its
option may use other model HomeStyle documents (e.g., Lien Waiver, Contractor
Profile Report, Change Order Request) provided that the types of transactions
and the types of lenders making the HomePath Renovation Mortgage may be subject
to a variety of laws and regulations, so it may be necessary to modify this
document for use by

 
Master Agreement ML02783
VAR 12 - 9
Amendment 9
March 15, 2011







--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
  
  
  
Lender or in particular transactions.
 
ADDITIONAL LENDER REQUIREMENTS
 
 
HomeStyle Approval
  
 
Lender must be approved to sell HomeStyle Mortgages to Fannie Mae.
 
ADDITIONAL REQUIREMENTS
 
 
Servicing Transfers: Renovation
  
 
Lender cannot transfer servicing of HomePath Renovation Mortgages until the
renovation is complete.
 
DELIVERY REQUIREMENTS
 
 
Special Feature Code(s) (“SFC”): Specific to Variance Mortgages
  
 
058 - for all HomePath Renovation Mortgages
 
Special Feature Code(s) (“SFC”): Other Instructions
 
 
 
 
All standard per Selling Guide, including:
 
 
 
 
 
 
118 (for first Mortgages originated in conjunction with Community Seconds
transactions); or
 
  
  
  
 

 
Master Agreement ML02783
VAR 12 - 10
Amendment 9
March 15, 2011


Attachment 1
Pricing
 
(1)
LLPAs applicable to HomePath Mortgages and HomePath Renovation Mortgages with no
MI, in addition to all applicable LLPAs per Selling Guide and this Attachment 1:

 
 
 
 
LTV
 
LLPA
(No MI)
80.01-85%
 
[***]%
85.01-90%
 
[***]%
90.01-95%
 
[***]%
95.01-97%
 
[***]%

 
(2)
LLPAs applicable to HomePath Mortgages and HomePath Renovation Mortgages secured
by investment properties. This is in lieu of the LLPA applicable to mortgages
secured by investment properties per the Selling Guide, but is in addition to
all other applicable LLPAs per Selling Guide and this Attachment 1:

 





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
Representative
Credit Scores
 
<=70.00
 
70:01 - 75.00%
 
75.01 - 80.00%
 
80.01 - 90.00%
 
SFC
> = 740
 
[***]%
 
[***]%
 
[***]%
 
057 and 058
<740
 
[***]%
 
[***]%
 
[***]%
 
[***]%
 
057 and 058

 
Master Agreement ML02783
VAR 12 - 11
Amendment 9
March 15, 2011
 


VAR 13 HomeStyle Renovation Mortgages (04/2010)
 
 
 
 
Title (Version):
  
HomeStyle ® Renovation Mortgages (04/2010)
Description:
  
Lender is approved to sell HomeStyle Renovation Mortgages per the Selling Guide.

 
 
 
 
 
DELIVERY REQUIREMENTS
 
Special Feature Code(s) (“SFC”): Specific to Variance Mortgages
  
 “215”
 
 “001”
 
Note: Once renovation has been completed, Lender must contact its Fannie Mae
Customer Account Team to remove SFC “001.”
Special Feature Code(s) (“SFC”): Other Instructions
  
To have the recourse obligation (identified by SFC “001”) removed from any
Mortgage, Lender must provide its Fannie Mae Senior Account Manager or Customer
Account Risk Manager with documentation showing that renovation related to such
Mortgage has been completed.
 
UNDERWRITING/DOCUMENTATION
 
Contingency Reserve
  
Borrower shall be permitted to maintain a 10% contingency reserve held in a
depository account with the Lender, in lieu of having a renovation escrow
account. However, if the reserve is held in borrower’s personal account, the
Lender must place a hold on said funds until such time as the renovation is
completed pursuant to the Selling Guide.
 
VOLUME LIMITS
 
  
 
Maximum Dollar Amount
  
$5,000,000 aggregate UPB of Variance Mortgages outstanding at any time for which
a certificate of completion has not been submitted by Lender to Fannie Mae in
accordance with the Selling Guide.

420948v3
 
Master Agreement ML02783
VAR 13 - 1
Amendment 9
March 15, 2011


SPECIAL REQUIREMENTS
This Special Requirements Attachment is attached to and made a part of the
Master Agreement. Under this Master Agreement, Lender may sell Mortgages
originated in accordance with the following special requirements. Unless
otherwise specified, the following special





--------------------------------------------------------------------------------





requirements apply only to conventional, first lien Mortgages.
 
Master Agreement ML02783
SREQ - 1
Amendment 1
May 15, 2010


SPECIAL REQUIREMENTS
TABLE OF CONTENTS
 
 
Title
 
SR 1 Lender Scheduled/Scheduled Remittances (04/10)

 
Master Agreement ML02783
SREQ/TOC - 1
Amendment 1
May 15, 2010


SR 1 Lender Scheduled/Scheduled Remittances (04/10)
 
 
 
 
Title (Version):
  
Lender Scheduled/Scheduled Remittances (04/10)
Description:
  
Lender may remit by wire transfer “scheduled/scheduled” remittances of principal
and interest up to two days prior to the date on which Fannie Mae’s Automated
Drafting System will draft all unremitted amounts, subject to the following:
 
 
 
 
 
 
REMITTANCE OBLIGATIONS
 
General
  
 The Servicing Guide provides that Fannie Mae will draft scheduled/scheduled
principal and interest payments on the 18th of each calendar month (or the
preceding business day if the 18th is not a business day).
 
 Lender may elect to remit scheduled/scheduled remittances by wire transfer up
to two business days prior to the business on which Fannie Mae will draft funds
from the applicable account through the Automated Drafting System.
 
 Lender shall notify Fannie Mae in advance of the amount of each such wire
transfer remittance.
 
 If Fannie Mae receives such notice, and the wire transfer to Fannie Mae is
completed by 10:00 a.m. ET on the business day prior to the 18th, Fannie Mae
will reduce the automated draft amount to reflect the remittances received via
such wire transfer.
 
 As examples:
 
 if the 18th of the month falls on a Sunday (and the Thursday and Friday prior
are both business days), the last business day on which the Lender may wire
funds pursuant to this Special Requirement is Thursday the 16th.
 
 If the 18th falls on a Monday (and that date and the Thursday and Friday prior
are all business days), the last business day on which the Lender may wire funds
pursuant to this Special Requirement is Friday the 15th.
Termination
  
Fannie Mae may modify or terminate this Special Requirement in its sole
discretion.

261142v2
 
Master Agreement ML02783
SR 1 Lender Scheduled/Scheduled Remittances (04/10) - 1
Amendment 1





--------------------------------------------------------------------------------





May 5, 2010


FIXED-RATE PRODUCT ATTACHMENT
This Fixed-Rate Product Attachment for FHA/VA or conventional fixed-rate,
residential mortgage loans (“Fixed-Rate Mortgages”) is attached to and made a
part of the Master Agreement.
Variances, Special Products, and Special Requirements Applicable to Fixed-Rate
Mortgages
Please refer to the attachments under the “Variances” tab and the “Special
Requirements” tab, as applicable, for eligibility for variances, special
products, and special requirements.
MBS Guaranty Fee and Buyup/Buydown Information
The guaranty fee due to Fannie Mae for any Mortgage sold under any MBS Contract
shall be at the annual rate specified in the applicable MBS Contract, payable
monthly, after giving effect to any reduction of the guaranty fee through use of
the MBS Express remittance cycle, if applicable. In addition, the guaranty fee
will be set before giving effect to (i) any reduction of the guaranty fee
through use of the rapid payment method of remittances, if applicable, and (ii)
any increases or decreases of the guaranty fee relating to any buyups or
buydowns of such fee, if applicable.
Lender must choose the applicable Buyup/Buydown Grid posting, “Early” or “Late,”
by contacting its customer account team in its lead regional office, prior to
the “Early” grid posting. If Lender fails to notify its lead regional office of
its grid selection before the “Early” grid is posted, Fannie Mae will assume
that Lender has selected the “Early” posting grid. Lender’s grid selection will
apply to all MBS pools that it sells under the same MBS Contract. Ratios for
products or note rates that are not included in the regular posting may be
negotiated through Lender’s lead regional office.
 
Master Agreement ML02783
FRM - 1
Amendment 9
March 15, 2011


Contract No. L01030
FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
MASTER AGREEMENT ML02783 Second Term
 
 
 
 
 
Lender: HomeStreet Bank
 
Lender Number: 20722-000-0

 
 





--------------------------------------------------------------------------------





 
 
 
Eligible Products:
 
10, 15, 20, 25, 30, 40 year fixed-rate mortgages
 
 
Guaranty Fee:
 
[***] Basis Points (10yr, 15yr FRM)
 
 
 
 
[***] Basis Points (20yr, 25yr, 30yr, 40yr FRM)
 
 
 
 
[***] Basis Points (30yr, 40yr IO FRM)
 
 
Maximum Amount of Pool Purchase Transactions for Delivery during Second Delivery
Term:
 
$1,250,000,000.00
Original First and Last Issue Date for Pools formed under this Contract:
 
 
April 1, 2010 - June 1, 2011
 
 
First Issue Date for Pools formed under this amended Contract:
 
April 1, 2011
 
 
Servicing Option:
 
Special
 
 
Buyup/Buydown Grid:
 
Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information on the Fixed- Rate Product Attachment.)
 
 
Mortgage Type:
 
Conventional
 
 
Remittance Cycle:
 
Standard
 
 
Seasoning Requirements:
 
Current
 
 
Special Feature Codes:
 
Per the Selling Guide and applicable attachments under the “Variances” and
“Special Requirements” tabs of the Master Agreement.

Additional Terms:
 
 
 
The Guaranty Fee adjustment for the MBS Express or RPM remittance cycle, if
applicable, may be changed by Fannie Mae from time to time and will be effective
60 days after notice to Lender.

 
 
 
Only FRMS and IO FRMS must be delivered under this MBS Contract. All other
Mortgage products are ineligible.

 
Pool Purchase Contract No. L01030
FRM - 1
Amendment 9
March 15, 2011
 


ARM PRODUCT ATTACHMENT
This ARM Product Attachment for conventional adjustable-rate residential
mortgage loans is attached to and made a part of the Master Agreement.
Standard Fannie Mae ARM Plans Eligible for Delivery Under MBS Contracts
For a complete description of Fannie Mae’s standard ARM plans, see the Standard
ARM Plan Matrix on efanniemae.com. Each ARM MBS Contract will reference ARM
plans eligible for delivery under such MBS Contract.
Variances, Special Products, and Special Requirements Applicable to
Adjustable-Rate Mortgages
Please refer to the attachments under the “Variances” tab and the “Special
Requirements” tab, as applicable, for eligibility for variances, special
products, and special requirements.
MBS Guaranty Fee and Buyup/Buydown Information
The guaranty fee due to Fannie Mae for any Mortgage sold under any MBS Contract
shall be at the annual rate specified in the applicable MBS Contract, payable
monthly, after giving effect to any reduction of the guaranty fee through use of
the MBS Express remittance cycle, if





--------------------------------------------------------------------------------





applicable. In addition, the guaranty fee will be set before giving effect to
(i) any reduction of the guaranty fee through use of the rapid payment method of
remittances, if applicable, and (ii) any increases or decreases of the guaranty
fee relating to any buyups or buydowns of such fee, if applicable.
Lender must choose the applicable Buyup/Buydown Grid posting, “Early” or “Late,”
by contacting its customer account team in its lead regional office, prior to
the “Early” grid posting. If Lender fails to notify its lead regional office of
its grid selection before the “Early” grid is posted, Fannie Mae will assume
that Lender has selected the “Early” posting grid. Lender’s grid selection will
apply to all MBS pools that it sells under the same MBS Contract. Ratios for
products or note rates that are not included in the regular posting may be
negotiated through Lender’s lead regional office.
 
Master Agreement ML02783
ARM - 1
Amendment 9
March 15, 2011


Contract No. L01028
ADJUSTABLE-RATE MORTGAGE POOL PURCHASE CONTRACT
MASTER AGREEMENT ML02783 Second Term
 
 
 
 
Lender: HomeStreet Bank
  
Lender Number: 20722-000-0
 
 
Eligible Products:
 
Adjustable-Rate Conventional Mortgages
 
 
Plan Number(s):
 
03505, 00659, 00660, 00661, 02238, 02699, 02724, 02725, 02737, 03128, 03252
(only those listed above are eligible under this contract - for more details,
see the Standard ARM Plan Matrix on efanniemae.com or, if applicable, the
instructions in the Additional Terms section)
 
 
Guaranty Fee:
 
[***] Basis Point (30yr, 40yr ARM)
[***] Basis Points (30yr “IO” ARM)
 
 
Maximum Amount of Pool Purchase Transactions for Delivery during Second Delivery
Term:
 
$60,000,000.00
 
 
Original First and Last Issue Date for Pools formed under this Contract:
 
April 1, 2010 - June 1, 2011
 
 
First Issue Date for Pools formed under this amended Contract:
 
April 1, 2011
 
 
Servicing Option:
 
Special
 
 
Buyup/Buydown Grid:
 
Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)
 
 
Mortgage Type:
 
Conventional
 
 
Pooling Structure:
 
ARM Flex
 
 
Remittance Cycle:
 
Standard
 
 
Seasoning Requirements:
 
Current
 
 
Conversion Option:
 
N/A
 
 
Special Feature Codes:
 
Per the Selling Guide and applicable attachments under the “Variances” and
“Special Requirements” tabs of the Master Agreement.

 
Pool Purchase Contract No. L01028
ARM - 1
Amendment 9
March 15, 2011





--------------------------------------------------------------------------------





 


Additional Terms:
 
 
 
The Guaranty Fee adjustment for the MBS Express or RPM remittance cycle, if
applicable, may be changed by Fannie Mae from time to time and will be effective
60 days after notice to Lender.

 
 
 
Only ARMS and IO ARMS must be delivered under this MBS Contract. All other
Mortgage products are ineligible.

 
Pool Purchase Contract No. L01028
ARM - 2
Amendment 9
March 15, 2011



--------------------------------------------------------------------------------

 
CONFIDENTIAL
March 15, 2011
Mr. Curt Byers
Vice President of Secondary Marketing
HomeStreet Bank
601 Union Street
2000 Two Union Square
Seattle, WA 981012326
 
 
 
 
 
 
 
 
Subject
 
Master Agreement No:
 
ML02783
 
 
 
 
Delivery Term:
 
Second
 
 
 
 
Master Agreement Amendment No.:
 
Amendment 9
 
 
 
 
Lender No.:
 
20722-000-0
 
 

Dear Mr. Byers:
By execution of this Letter Agreement, Fannie Mae and HomeStreet Bank (the
“Lender”) agree to amend the above-referenced Master Agreement and Contract (if
applicable). The amended terms and conditions are set forth in the amended pages
to the Master Agreement and (if applicable) the Contract attached to this Letter
Agreement. The attachments should be inserted into the Lender’s Master Agreement
as described below. Capitalized terms used but not defined in this Letter
Agreement, shall have the meanings set forth in the Master Agreement.
The amended terms and conditions are set forth below. If applicable, the Lender
and Fannie Mae shall rely also on any attached pages for a complete description
of the amended terms and conditions.
The amended terms and conditions:
 
 
 
 
 
 
1.
 
Amended term:
 
Instructions:
 
Amend the agreement amount and expiration date for the Master Agreement.
 
In your Master Agreement, replace the following titled sections:
 
 EXHIBIT 1 TO MASTER AGREEMENT ML02783.

 
Master Agreement ML02783
LE - 1
Amendment 9
March 15, 2011





--------------------------------------------------------------------------------







 
 
 
 
 
2.
 
Amended term:
 
Amend certain provisions of certain VAR[s] in the “Variances” section of your
Master Agreement.
 
 
 
Instructions:
 
 
 Replace the VAR/TOC (Table of Contents) with the enclosed VAR/TOC (Table of
Contents).
 
 Replace the following VAR[s] with the enclosed VAR[s] in the “Variances”
section of your Master Agreement:
 
 VAR 12 - HomePath and HomePath Renovation Mortgages.
 
 
 
3.
 
Amended term:
 
Add the ability to originate and sell certain mortgages as described in the
“Variances” section of your Master Agreement.
 
 
 
Instructions:
 
 
 Insert the following VAR[s] into the “Variances” section of your Master
Agreement:
 
 VAR 13 - HomeStyle Renovation Mortgages (04/2010).
 
 
 
4.
 
Amended term:
 
Discontinue the ability to originate and sell certain mortgages as described in
the “Variances” section of your Master Agreement.
 
 
 
Instructions:
 
 
 Remove the following VAR[s] from the “Variances” section of your Master
Agreement:
 
 VAR 1 - HomeStyle Renovation Mortgages;
 
 VAR 3 - Energy Efficient Mortgages (EXPIRING);
 
 VAR 7 - HomeStyle Renovation Escrow (03/10);
 
 VAR 8 - Brigham Young University Residential Leasehold Estates in Hawaii
(03/10); and
 
 VAR 11 - HomePath and HomePath Renovation Mortgages (EXPIRING).
 
 
 
5.
 
Amended term:
 
Amend Pool Purchase Contract[s]: L01028 and L01030.
 
 
 
 
 
Instructions:
 
Replace Pool Purchase Contract[s] in your Master Agreement as follows:
 
 Fixed-Rate - L01030 in the Fixed-Rate section of your Master Agreement.
 
 Adjustable-Rate - L01028 in the Adjustable-Rate section of your Master
Agreement.

If you have received the “MASTER AGREEMENT GENERAL TERMS”, “SPECIAL REQUIREMENT”
Terms and/or Pool Contract “PRODUCT ATTACHMENT[S]”, please insert/replace them
in their respective sections. All replaced sections, along with this letter,
should be inserted under the “Amendment History” tab.
For whole loan deliveries, any loan-level price adjustments (“LLPAs”) that are
referenced in the Master Agreement, will be available no later than 30 days
after Fannie Mae receives the executed Letter Agreement from Lender.
 
Master Agreement ML02783
LE - 2
Amendment 9
March 15, 2011


By execution of this Letter Agreement, Fannie Mae and the Lender agree to and
accept the amended terms and conditions as set forth in the attachments to this
Letter Agreement. The effective date of the amendments is the date of Fannie
Mae’s receipt of this Letter Agreement executed by the Lender (or the later of
the date Fannie Mae receives the executed Letter Agreement or the date shown on
Exhibit 1, if Exhibit 1 has been revised in this Letter Agreement). The Lender
shall return a duly-executed duplicate original of this Letter Agreement to
Fannie Mae within ten business days of the date this Letter Agreement is
executed by Fannie Mae. If Fannie Mae does not receive an executed duplicate
original (or electronic version, as provided below) of this Letter Agreement
from the Lender within ten business days, Fannie Mae may, at its option, declare
this Letter Agreement null and void. You may return this Letter Agreement to
Fannie Mae via facsimile or other means of electronic transmission. Please be
aware that if you return only the executed signature page by electronic means
(and not the balance of the Letter Agreement) then you are warranting that you
have accepted the Letter Agreement in its entirety in the form sent to you by
Fannie Mae, with no strike-outs, additions or other changes. NOTE: if you see
anything that needs to be changed in this Letter Agreement, please give your
Customer Account representative a call before you sign the original.
Sincerely,





--------------------------------------------------------------------------------





FANNIE MAE
 
 
 
 
By:
 
/s/ Colette Porter
 
 
Colette Porter
Director/Assistant Vice President
 
Agreed, acknowledged and accepted.
 
HOMESTREET BANK
 
 
By:
 
/s/ Curt Byers
Name:
 
Curt Byers
Title:
 
Vice President
Date:
 
3/28/2011

Email addresses for contact related communications are listed below. Please make
additions or corrections as necessary.
curt.byers@homestreet.com
sharon.todhunter@homestreetbank.com
 
Master Agreement ML02783
LE - 3
Amendment 9
March 15, 2011





